PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mecrin et al.
Application No. 15/311,962
Filed: November 17, 2016
For: HIGHLY EFFICIENT DUST COATING METHOD TO IMPROVE PROCESS AND PACKAGING
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Response to Traversal of Request for Information mailed March 6, 2020, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 7, 2020.  A Notice of Abandonment was mailed November 18, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response, (2) the petition fee of $2100, and (3)a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted on January 18, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card. 

This application is being referred to Technology Center Art Unit 1791 for appropriate action in the normal course of business on the reply received January 18, 2021.




Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571). 272-0986.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions